         Case 2:20-cv-02172-DB Document 4 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STACY McGEE, o/b/o J.S.F,                        No. 2:20-cv-2172DB
12                       Plaintiff,
13              v.                                     ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                       Defendant.
17

18          Pending before the court is Stacy McGee’s motion to be appointed guardian ad litem on

19   behalf of minor J.S.F. (ECF No. 3.) Good cause appearing, the motion is granted. Moreover,

20   plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis. Plaintiff

21   has submitted the affidavit required by § 1915(a) showing that plaintiff is unable to prepay fees

22   and costs or give security for them. Accordingly, the request to proceed in forma pauperis will be

23   granted.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s application to proceed in forma pauperis is granted.

26          2. The Clerk of the Court is directed to issue process and to serve upon plaintiff the

27   undersigned’s Scheduling Order and Order re Consent or Request for Reassignment for social

28   security cases.
                                                       1
         Case 2:20-cv-02172-DB Document 4 Filed 11/25/20 Page 2 of 2


 1           3. Within twenty-eight (28) days from the date of this order, plaintiff shall submit to the
 2   United States Marshal a completed summons, a completed USM-285 form, sufficient copies of
 3   the summons and complaint for service of process in accordance with Federal Rule of Civil
 4   Procedure 4(i), a copy of this order, and sufficient copies of the Scheduling Order and Order re
 5   Consent or Request for Reassignment issued in this case. Information regarding the number of
 6   copies currently required by the United States Marshal may be obtained from the United States
 7   Marshals Service, 501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030).
 8           4. Within fourteen (14) days after submitting the necessary documents to the United
 9   States Marshal for service or process, plaintiff shall file in this court a declaration stating the date
10   on which the documents were submitted to the United States Marshal. Failure to file a timely
11   declaration may result in an order imposing appropriate sanctions.
12           5. The United States Marshal is directed to serve process and copies of the undersigned’s
13   Scheduling Order and Order re Consent or Request for Reassignment without prepayment of
14   costs not later than sixty (60) days from the date of this order. Service of process shall be
15   completed by delivering all necessary documents to the United States Attorney for the Eastern
16   District of California and by sending copies of the summons, complaint and court orders by
17   registered or certified mail to the Attorney General of the United States at Washington, D.C. See
18   Fed. R. Civ. P. 4(i)(1)(A) & (B). Copies of the summons, complaint and court orders shall also
19   be served by registered or certified mail on the Commissioner of Social Security, c/o Office of the
20   General Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See
21   Fed. R. Civ. P. 4(i)(2).
22           6. After service of the complaint this action and the dates set forth in the undersigned’s
23   Scheduling Order are stayed pursuant to General Order Number 615. The stay will be
24   automatically lifted when the Commissioner files the Certified Administrative Record.
25           7. The October 29, 2020 motion to appoint guardian ad litem (ECF No. 3) is granted.
26   DATED: November 24, 2020                                /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
